EXHIBIT 10.2
 
ACCO BRANDS CORPORATION
 
2011 AMENDED AND RESTATED INCENTIVE PLAN
 
NONQUALIFIED STOCK OPTION AGREEMENT


THIS AGREEMENT is made and entered into this and effective February __, 2013
(the “Grant Date”) by and between ACCO Brands Corporation, a Delaware
corporation (collectively with all Subsidiaries, the “Company”) and Robert J.
Keller (“Grantee”).
 
WHEREAS, Grantee is a Key Employee of the Company and in compensation for
Grantee’s services, the Board deems it advisable to award to Grantee a
Nonqualified Stock Option representing a right to purchase shares of the
Company’s Common Stock, pursuant to the ACCO Brands Corporation 2011 Amended and
Restated Incentive Plan (“Plan”), as set forth herein.
 
NOW THEREFORE, subject to the terms and conditions set forth herein:
 
1.           Plan Governs; Capitalized Terms.  This Agreement is made pursuant
to the Plan, and the terms of the Plan are incorporated into this Agreement,
except as otherwise specifically stated herein.  Capitalized terms used in this
Agreement that are not defined in this Agreement shall have the meanings as used
or defined in the Plan.  References in this Agreement to any specific Plan
provision shall not be construed as limiting the applicability of any other Plan
provision.
 
2.           Grant of Option.  The Company hereby grants to Grantee a
Nonqualified Stock Option to purchase _________  shares of Common Stock
(“Shares”), at the price of $__.__ per Share (“Option”), which price is the Fair
Market Value of one Share on the Grant Date. THIS AWARD IS CONDITIONED ON
GRANTEE SIGNING THIS AGREEMENT AND RETURNING IT TO THE COMPANY BY _________,
2013 AND IS SUBJECT TO ALL TERMS, CONDITIONS AND PROVISIONS OF THE PLAN AND THIS
AGREEMENT, INCLUDING, WITHOUT LIMITATION, CERTAIN COVENANTS SET FORTH ON
ATTACHMENT A HERETO THAT APPLY DURING, AND FOLLOWING A TERMINATION OF, GRANTEE’S
EMPLOYMENT FOR ANY REASON.  FOR PURPOSES OF ATTACHMENT A, GRANTEE’S SECTION 4.1
RESTRICTION SHALL BE FOR 24 MONTHS AND GRANTEE’S SECTION 4.2 RESTRICTION SHALL
BE FOR 12 MONTHS, EXCEPT AS GRANTEE AND THE CHIEF EXECUTIVE OFFICER (AND SHOULD
THE CHIEF EXECUTIVE OFFICER BE THE GRANTEE, THE COMPENSATION COMMITTEE OF THE
BOARD) MAY OTHERWISE AGREE IN WRITING.
 
3.           VESTING, EXERCISE, EXPIRATION AND TERMINATION OF OPTION.
 
  (a)           The Option shall have a term expiring on the seventh anniversary
of the Grant Date (“Term”), or earlier as otherwise provided in this Section 3.
 
  (b)           Subject to Section 3(c), 3(d), 3(e), 3(f), 3(g), 3(h), 3(i) and
3(j) hereof, the Option shall become vested and exercisable pursuant to the
following schedule:
 

 
 
 

--------------------------------------------------------------------------------

 



Vesting Date
Portion of Option that is Vested and Exercisable
 
First Anniversary of the Grant Date
 
 
One-Third of the Option
for a Total of One-Third of the Option
 
Second Anniversary of the Grant Date
An Additional One-Third of the Option
for a Total of Two-Thirds of the Option
 
Third Anniversary of the Grant Date
An Additional One-Third of the Option
for a Total of Three-Thirds of the Option



  (c)           Death.  Upon Grantee’s death while employed by the Company prior
to the date on which the Option shall have fully vested and become exercisable,
a portion of the Option shall become vested and exercisable (rounded up to the
next integer) as equals (i) the incremental portion of the Option that would
have become vested and exercisable on the Vesting Date immediately following
Grantee’s death but for Grantee’s death multiplied by (ii) the fraction the
numerator of which is the number of days from the Vesting Date immediately
preceding the date of Grantee’s death through the date of such death and the
denominator of which is 365.
 
 (d)           Disability; Retirement.  Upon a termination of Grantee’s
employment due to Grantee’s Disability or Retirement prior to the date on which
the Option shall have fully vested and become exercisable, a portion of the
Option shall become vested and exercisable (rounded up to the next integer) as
equals (i) the incremental portion of the Option that would have become vested
and exercisable on the Vesting Date immediately following the date of Grantee’s
employment termination but for such termination multiplied by (ii) the fraction
the numerator of which is the number of days from the Vesting Date immediately
preceding the date of Grantee’s employment termination through the date of such
termination and the denominator of which is 365, provided in such case that
Grantee shall have been in the continuous employ of the Company for at least one
year from the Grant Date through the date of such termination.
 
 (e)           Involuntary Termination Without Cause.  Upon an involuntary
termination of Grantee’s employment by the Company without Cause (as defined
below) at any time prior to the date on which the Option shall have fully vested
and become exercisable, the Option shall thereupon become fully vested and
exercisable.
 
 (f)           Other Terminations.  Unless the Committee shall otherwise
determine, upon a termination of Grantee’s employment for any reason prior to
the date on which the Option shall have fully vested and become exercisable,
other than due to Grantee’s death, or a termination of Grantee’s employment on
or after the first anniversary of the Grant Date due to Grantee’s Disability or
Retirement, and other than due to an involuntary termination of Grantee’s
employment without Cause, the unvested portion of the Option shall be
immediately forfeited and not exercisable.  Any forfeited portion of the Option
shall be automatically cancelled and shall terminate.  For all purposes under
this Agreement (except under Attachment A), a termination of Grantee’s
employment shall be disregarded if his service continues uninterrupted as a
Non-Employee Director and, in such event, thereafter shall be regarded as a
termination of Grantee’s employment under this Option on the date that Grantee’s
service as a Non-Employee Director terminates.  In the event that, during any
service as a Non-Employee Director, Grantee is removed from the Board or is not
re-nominated or not re-elected as a Non-
 

ACCO Brands Stock Option Award Agreement - February __, 2013
 
2

--------------------------------------------------------------------------------

 


Employee Director  (other than for Cause), upon such termination as a
Non-Employee Director Grantee shall be regarded as incurring an involuntary
termination of employment without Cause pursuant to Section 3(e).
 
 (g)           Change in Control.   Immediately upon the occurrence of a Change
in Control of the Company during Grantee’s employment with the Company, any
unvested portion of the Option shall immediately fully vest and shall be
exercisable, without regard for any termination of Grantee’s employment within
one year following the Grant Date.  Any unvested portion of the Option shall
also vest upon the occurrence of a Change in Control of the Company following
the involuntary termination of Grantee’s employment by the Company without
Cause, within 90 days prior to such Change in Control, at the direction of any
third party participating in or causing the Change in Control or otherwise in
contemplation of the Change in Control,
 
 For purposes of this Agreement, “Cause” shall mean (x) a material breach by
Grantee of those duties and responsibilities that do not differ in any material
respect from Grantee’s duties and responsibilities during the ninety-day period
immediately prior to such termination of employment, which breach is
demonstrably willful and deliberate on Grantee’s part, is committed in bad faith
or without reasonable belief that such breach is in the best interests of the
Company and is not remedied in a reasonable period of time after receipt of
written notice from the Committee specifying such breach, (y) the conviction of
Grantee for a felony, or (z) dishonesty or willful misconduct in connection with
Grantee’s employment or services resulting in material economic harm to the
Company.
 
 (h)           Contrary Other Agreement.  The provisions of Section 3(f) and
3(g) to the contrary notwithstanding, if Grantee and the Company have entered
into an employment or other agreement which provides for vesting treatment of
Grantee’s Options upon a termination of Grantee’s employment with the Company
(and all Affiliates, as defined in Attachment A) that is inconsistent with the
provisions of Section 3(f) or 3(g), the more favorable to Grantee of the terms
of (i) such employment or other agreement and (ii) Section 3(f) or 3(g), as the
case may be, shall control.
 
 (i)           Exercise Period for Vested Portion of Option.   Except in the
event of a termination of  Grantee’s employment due to death, Disability,
Retirement or an involuntary termination by the Company without Cause, upon a
termination of Grantee’s employment with the Company for any reason, the vested
portion of Grantee’s Option shall be exercisable for a period of ninety days
following the date of such termination.  In the event of Grantee’s death or
termination of Grantee’s employment due to Disability, Retirement or an
involuntary termination by the Company without Cause, the Option shall be
exercisable until the earlier to occur of (i) five years following such death or
termination of employment or (ii) the last day of the term of the Option set
forth in Section 3(a) hereof; provided, in the case of the death of Grantee
during Grantee’s employment by the Company, to the extent that the Option
otherwise would expire pursuant to Section 3(a) hereof, such expiration date
shall be deemed extended for one year following Grantee’s date of death.
 
 (j)           Forfeiture Upon Breach of Covenant.  The above provisions of
Section 3 to the contrary notwithstanding, Grantee’s Option shall be immediately
forfeited and cancelled in the event of Grantee’s breach of any covenant set
forth SECTION 3, 4.1 or 4.2 of Attachment A in addition to any other remedy set
forth at SECTION 7 of Attachment A.
 

ACCO Brands Stock Option Award Agreement - February __, 2013
 
3

--------------------------------------------------------------------------------

 



4.          Exercise Procedure.  Grantee may exercise the vested Option, or any
vested portion thereof, by notice of exercise to the Company, in a manner (which
may include electronic means) approved by the Committee and communicated to
Grantee, together with payment of the Option price set forth in Section 2 in
full to the Company for the portion of the Option so exercised, and payment of
any required withholding taxes, (a) in cash or (b) by the delivery of shares of
Common Stock with a Fair Market Value equal to the Option
Price.  Notwithstanding the foregoing, unless otherwise determined by the
Committee at any time prior to such exercise, Grantee, at his election, may pay
such Option price (and withholding taxes) pursuant to such exercise by a
simultaneous exercise and sale of the Option Shares so purchased pursuant to a
broker-assisted transaction or other similar arrangement, and use the proceeds
from such sale as payment of the purchase price of such shares, in accordance
with the cashless exercise program adopted by the Committee pursuant to Section
220.3(e) (4) of Federal Reserve Board Regulation T.  Upon the proper exercise of
the Option, and satisfaction of required withholding taxes, the Company shall
issue in Grantee’s name and deliver to Grantee (or to Grantee’s permitted
representative and in its their name upon Grantee’s death, above), in either
book entry or certificate form (in the discretion of the Company) through the
Company’s transfer agent, the number of shares acquired through the exercise
(subject to any satisfaction of withholding taxes therefrom).  Subject to the
prior approval of the Committee in its sole discretion, at the time of Grantee’s
exercise of the Option Grantee may pay the Option price and satisfy the minimum
withholding tax obligation required by law with respect to such exercise by
causing the Company to withhold Shares otherwise issuable to Grantee upon such
exercise having an aggregate Fair Market Value equal to the amount of the sum of
such Option price plus the required withholding tax.  Grantee shall not have any
rights as a shareholder of the Company with respect to any unexercised portion
of the Option.
 
5.          Securities Laws.  Grantee’s Option shall not be exercised if the
exercise would violate:
 
 (a)           Any applicable state securities law;
 
 (b)           Any applicable registration or other requirements under the
Securities Act of 1933, as amended (the “Act”) the Securities Exchange Act of
1934, as amended, or the listing requirements of the NYSE; or
 
 (c)           Any applicable legal requirements of any governmental authority.
 
6.          Grantee Covenants.  In consideration of this Option, Grantee agrees
to the covenants, Company remedies for a breach thereof, and other provisions
set forth in Attachment A, attached hereto, incorporated into, and being a part
of this Agreement.
 
7.          Miscellaneous.
 
 (a)           Rights as a Stockholder.  Neither Grantee nor Grantee’s
representative shall have any rights as a stockholder with respect to any shares
underlying the Option until the date that the Company is obligated to deliver
such Shares to Grantee or Grantee’s representative pursuant to a timely exercise
thereof.
 
 (b)           No Retention Rights.  Nothing in this Agreement shall confer upon
Grantee any right to continue in the employment or service of the Company for
any period of specific duration or interfere with or otherwise restrict in any
way the rights of the Company or of Grantee, which rights are
 

ACCO Brands Stock Option Award Agreement - February __, 2013
 
4

--------------------------------------------------------------------------------

 



hereby expressly reserved by each, to terminate his employment or service at any
time and for any reason, with or without Cause.
 
 (c)           Inconsistency.  To the extent any terms and conditions herein
conflict with the terms and conditions of the Plan, the terms and conditions of
the Plan shall control.
 
 (d)           Notices.  Any notice required by the terms of this Agreement
shall be given in writing and shall be deemed effective upon personal delivery,
upon deposit with the United States Postal Service, by registered or certified
mail, with postage and fees prepaid or upon deposit with a reputable overnight
courier.  Notice shall be addressed to the Company at its principal executive
office and to Grantee at the address that he most recently provided to the
Company.
 
 (e)           Entire Agreement; Amendment; Waiver.  This Agreement constitutes
the entire contract between the parties hereto with regard to the subject matter
hereof.  This Agreement supersedes any other agreements, representations or
understandings (whether oral or written and whether express or implied) which
relate to the subject matter hereof; provided, if Grantee is bound by any
restrictive covenant contained in a previously-executed agreement with the
Company or an Affiliate, such restrictions shall be read together with
Attachment A of this Agreement to provide the Company and its Affiliates with
the greatest amount of protection, and to impose on Grantee the greatest amount
of restriction, allowed by law.  No alteration or modification of this Agreement
shall be valid except by a subsequent written instrument executed by the parties
hereto.  No provision of this Agreement may be waived except by a writing
executed and delivered by the party sought to be charged.  Any such written
waiver will be effective only with respect to the event or circumstance
described therein and not with respect to any other event or circumstance,
unless such waiver expressly provides to the contrary.
 
 (f)           Choice of Law.  This Agreement shall be governed by, and
construed in accordance with, the laws of the State of Illinois, as such laws
are applied to contracts entered into and performed in such State, without
giving effect to the choice of law provisions thereof.
 
 (g)           Successors.
 
    (i)           This Agreement is personal to Grantee and shall not be
assignable by Grantee otherwise than by will or the laws of descent and
distribution, without the written consent of the Company.  This Agreement shall
inure to the benefit of and be enforceable by Grantee’s legal representatives.
 
    (ii)           This Agreement shall inure to the benefit of and be binding
upon the Company and its Affiliates and the and successors thereof.
 
 (h)           Severability.  If any provision of this Agreement for any reason
shall be found by any court of competent jurisdiction to be invalid, illegal or
unenforceable, in whole or in part, such declaration shall not affect the
validity, legality or enforceability of any remaining provision or portion
thereof, which remaining provision or portion thereof shall remain in full force
and effect as if this Agreement had been adopted with the invalid, illegal or
unenforceable provision or portion thereof eliminated.
 
 (i)           Headings.  The headings, captions and arrangements utilized in
this Agreement shall not be construed to limit or modify the terms or meaning of
this Agreement.
 

ACCO Brands Stock Option Award Agreement - February __, 2013
 
5

--------------------------------------------------------------------------------

 

 
 (j)           Counterparts.  This Agreement may be executed simultaneously in
one or more counterparts, each of which shall be deemed an original, but all of
which shall constitute but one and the same instrument.
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date and year first written above.
 

 
 
 
 
ACCO BRANDS CORPORATION
 
By: 
                                                   
Name:
 
Title:
 
 
 
 
Robert J. Keller                            
Grantee Name
 
__________________________
Grantee Signature



 

ACCO Brands Stock Option Award Agreement - February __, 2013
 
6

--------------------------------------------------------------------------------

 

ATTACHMENT A
 
Grantee Covenants
 
SECTION 1  Position of Special Trust and Confidence.
 
1.1           The Company is placing Grantee in a special position of trust and
confidence.  As a result of this Agreement and Grantee’s position with the
Company, Grantee will receive Confidential Information (defined below) related
to his position, authorization to communicate and develop goodwill with Company
customers, and/or specialized training related to the Company’s
business.  Grantee agrees to use these advantages of employment to further the
business of the Company and not to knowingly cause harm to the business of the
Company.  The Company’s agreement to provide Grantee with these benefits, and
the Award hereunder, gives rise to an interest in reasonable restrictions on
Grantee’s competitive and post-employment conduct.
 
1.2           Grantee shall dedicate his full working time and efforts to the
business of the Company and shall not undertake or prepare to undertake any
conflicting business activities while employed with the Company.  These duties
supplement and do not replace or diminish the common law duties Grantee would
ordinarily have to the Company as the employer.
 
SECTION 2  Consideration.  In exchange for Grantee’s promises and obligations
herein, the Company is granting Grantee the Award hereunder. The Company also
agrees to provide Grantee with portions of its Confidential Information,
authorization to communicate and develop goodwill with the Company customers,
and/or specialized training related to the Company’s business.  Grantee
understands and agrees that the foregoing promises and benefits have material
value and benefit to the Company, above and beyond any continuation of Company
employment, and that Grantee would not be entitled to such consideration unless
he signs and agrees to be bound by this Attachment A.  The Company agrees to
provide Grantee the consideration described in this SECTION 2 only in exchange
for his compliance with all the terms of this Attachment A.
 
SECTION 3  Confidentiality and Business Interests.
 
3.1           Grantee agrees to keep secret and confidential and neither use nor
disclose, by any means, either during or after a termination of his employment
for any reason, any Confidential Information except as provided below or
required in his employment with, or authorized in writing by, the
Company.  Grantee agrees to keep confidential and not disclose or use, either
during or after a termination of his employment for any reason, any confidential
information or trade secrets of others which Grantee receives during the course
of his employment with the Company for so long as and to the same extent as the
Company is obligated to retain such information or trade secrets in confidence.
 
3.2           The obligations under this SECTION 3 shall not apply to
Confidential Information to the extent that it:  (a) is or becomes publicly
known by means other than Grantee’s failure to perform his obligations under
this Attachment A; (b) was known to Grantee prior to disclosure to Grantee by or
on behalf of the Company and Grantee; or (c) is received by Grantee in good
faith from a third party (not an Affiliate) which has no obligation of
confidentiality to the Company with respect thereto.  Notwithstanding anything
contained herein to the contrary, Confidential Information shall not lose its
protected status under this Attachment A if it becomes generally
 

ACCO Brands Stock Option Award Agreement - February __, 2013
 
7

--------------------------------------------------------------------------------

 



known to the public or to other persons through improper means.  The Company’s
confidential exchange of Confidential Information with a third party for
business purposes shall not remove it from protection under this Attachment A.
 
3.3           If disclosure of Confidential Information is compelled by law,
Grantee shall give the Company as much written notice as possible under the
circumstances, shall refrain from use or disclosure for as long as the law
allows, and shall cooperate with the Company to protect such information,
including taking every reasonable step necessary to protect against unnecessary
disclosure.
 
3.4           Grantee agrees not to disclose to the Company nor to utilize in
Grantee’s work for the Company any confidential information or trade secrets of
others known to Grantee and obtained prior to Grantee’s employment by the
Company (including prior employers).
 
3.5           Grantee shall deliver to the Company promptly upon the end of
Grantee’s employment all written and other materials which constitute or contain
Confidential Information or which are the property of the Company (regardless of
media), and shall not remove, erase, destroy, impede the Company’s access to, or
take any such written and other materials.  Grantee shall preserve records on
the Company customers, prospects, vendors, suppliers, and other business
relationships, and shall not knowingly use these records to harm the Company’s
business interests.  Upon termination of Grantee’s employment, Grantee shall
return all such records, and any copies (tangible and intangible) to the
Company.  The Company is only authorizing Grantee to access and use the
Company’s computers, email, or related computer systems to pursue matters that
are consistent with the Company’s business interests.  Access or use of such
systems to pursue personal business interests apart from the Company, to compete
or to prepare to compete, or to otherwise knowingly undermine the Company’s
interests (such as, by way of example, removing, erasing, impeding the Company’s
access to, or destroying its records or programs) is strictly prohibited and
outside the scope of Grantee’s authorized use of the Company’s systems.
 
SECTION 4  Non-Interference Covenants. Grantee agrees that the following
covenants are (a) ancillary to the other enforceable agreements contained in
this Attachment A, and (b) reasonable and necessary to protect the Company’s
legitimate business interests.
 
4.1           Restriction on Interfering with Employee Relationships.  Grantee
agrees that for the period of time, set forth as the “SECTION 4.1 Restriction”
in Section 2 of the Agreement, following the end of his employment with the
Company for any reason, Grantee shall not interfere with the Company’s business
relationship with any Company employee, by soliciting or communicating with such
an employee to induce or encourage him to leave the Company’s employ (regardless
of who initiates the communication), by helping another person or entity
evaluate a Company employee as an employment candidate, or by otherwise helping
any person or entity hire an employee away from the Company.
 
4.2           Restriction on Interfering with Customer Relationships. Grantee
agrees that for the period of time, set forth as the “SECTION 4.2 Restriction”
in Section 2 of the Agreement, following the end of his employment with the
Company for any reason, Grantee shall not interfere with the Company’s business
relationships with a Covered Customer, by: (a) participating in, supervising, or
managing (as an employee, consultant, contractor, officer, owner, director, or
 
 
8

--------------------------------------------------------------------------------

 
 
 
otherwise) any Competing Activities for, on behalf of, or with respect to a
Covered Customer; or (b) soliciting or communicating (regardless of who
initiates the communication) with a Covered Customer to induce or encourage the
Covered Customer to:  (i) stop or reduce doing business with the Company, or
(ii) to buy a Conflicting Product or Service.
 
4.3           Notice and Survival of Restrictions. 
 
(a)           Before accepting new employment, Grantee shall advise every future
employer of the restrictions in this Attachment A.  Grantee agrees that the
Company may advise a future employer or prospective employer of this Attachment
A and its position on the potential application of this Attachment A.
 
(b)           This Attachment A’s post-employment obligations shall survive the
termination of Grantee’s employment with the Company for any reason.  If Grantee
violates one of the post-employment restrictions in this Attachment A on which
there is a specific time limitation, the time period for that restriction shall
be extended by one day for each day Grantee violates it, up to a maximum
extension equal to the length of time prescribed for the restriction, so as to
give the Company the full benefit of the bargained-for length of forbearance.
 
(c)           It is the intention of the Parties that, if any court construes
any provision or clause of this Attachment A, or any portion thereof, to be
illegal, void or unenforceable, because of the duration of such provision, the
scope or the subject matter covered thereby, such court shall reduce the
duration, scope, or subject matter of such provision, and, in its reduced form,
such provision shall then be enforceable and shall be enforced.
 
(d)           If Grantee becomes employed with an Affiliate without entering
into a new nondisclosure, nonsolicitation, noncompetition agreement that is
substantially the same as this Attachment A, the Affiliate shall be regarded as
the Company for all purposes under this Attachment A, and shall be entitled to
the same protections and enforcement rights as the Company.
 
4.4           California Modification (California Residents Only).  To the
extent that Grantee is a resident of California and subject to its laws:
(a)  the restriction in SECTION 4.2(a) shall not apply; (b) the restriction in
SECTION 4.2(b) shall be limited so that it only applies where Grantee is aided
by the use or disclosure of Confidential Information; (c) the restriction in
SECTION 4.1 is deemed rewritten to provide as follows:  For a period of two (2)
years immediately following the termination of Grantee’s employment with the
Company for any reason, Grantee shall not, either directly or indirectly,
solicit any of the Company’s employees, with whom Grantee worked at any time
during his employment with the Company, to leave their employment with the
Company or to alter their relationship with the Company to the Company’s
detriment; and (d) the jury trial waiver in Section 7(e) of the Agreement shall
not apply.
 
SECTION 5  Definitions.  For purposes of the Agreement, the following terms
shall have the meanings assigned to them below:
 
5.1           “Affiliate” means the Company’s successors in interest, affiliates
(as defined in Rule 12b-2 under Section 12 of the Securities and Exchange Act),
subsidiaries, parents, purchasers, and assignees (collectively “Affiliates”).
 
 
9

--------------------------------------------------------------------------------

 
 
 
5.2           “Competing Activities” are any activities or services undertaken
on behalf of a Competitor that are the same or similar in function or purpose to
those Grantee performed for the Company in the two (2) year period preceding the
end of Grantee’s employment with the Company, or that are otherwise likely to
result in the use or disclosure of Confidential Information. Competing
Activities are understood to exclude: activities on behalf of an independently
operated subsidiary, division, or unit of a diversified corporation or similar
business that has common ownership with a competitor so long as the
independently operated business unit does not involve a Conflicting Product or
Service; and, a passive and non-controlling ownership interest in a competitor
through ownership of less than 2% of the stock in a publicly traded company.
 
5.3           “Confidential Information” includes but is not limited to any
technical or business information, know-how or trade secrets, patentable or not,
in any form, including but not limited to data; diagrams; business, marketing or
sales plans; notes; drawings; models; prototypes; specifications; manuals;
memoranda; reports; customer or vendor information; pricing or cost information;
and computer programs, which are furnished to Grantee by the Company or which
Grantee procures or prepares, alone or with others, in the course of his
employment with the Company.
 
5.4           “Conflicting Product or Service” is a product or service that is
the same or similar in function or purpose to a Company product or service, such
that it would replace or compete with:  (a) a product or service the Company
provides to its customers; or (b) a product or service that is under development
or planning by the Company but not yet provided to customers and regarding which
Grantee was provided Confidential Information in the course of
employment.  Conflicting Products or Services do not include a product or
service of the Company if the Company is no longer in the business of providing
such product or service to its customers at the relevant time of enforcement.
 
5.5           “Covered Customer” is a Company customer (natural person or
entity) that Grantee had business-related contact or dealings with, or received
Confidential Information about, in the two (2) year period preceding the end of
Grantee’s employment with the Company.  References to the end of Grantee’s
employment in this Attachment A refer to the end, whether by resignation or
termination, and without regard for the reason employment ended.
 
5.6           “Competitor” is any person or entity engaged in the business of
providing a Conflicting Product or Service.
 
5.7           Section references in this Attachment A are to sections of this
Attachment A.
 
SECTION 6  Notices.  While employed by the Company, and for two (2) years
thereafter, Grantee shall:  (a) give the Company written notice at least thirty
(30) days prior to going to work for a Competitor; (b) provide the Company with
sufficient information about his new position to enable the Company to determine
if Grantee’s services in the new position would likely lead to a violation of
this Attachment A; and (c) within thirty (30) days of any request made by the
Company to do so, participate in a mediation or in-person conference to discuss
and/or resolve any issues raised by Grantee’s new position.  Grantee shall be
responsible for all consequential damages caused by failure to give the Company
notice as provided in this SECTION 6.
 
 
10

--------------------------------------------------------------------------------

 
 
 
SECTION 7  Remedies.  If Grantee breaches or threatens to breach this Attachment
A, the Company may recover:  (a) an order of specific performance or declaratory
relief; (b) injunctive relief by temporary restraining order, temporary
injunction, and/or permanent injunction; (c) damages; (d) attorney's fees and
costs incurred in obtaining relief; and (e) any other legal or equitable relief
or remedy allowed by law.  One Thousand Dollars ($1,000.00) is the agreed amount
for the bond to be posted if an injunction is sought by the Company to enforce
the restrictions in this Attachment A on Grantee.
 
SECTION 8  Return of Consideration.  Grantee specifically recognizes and agrees
that the covenants set forth in this Attachment A are material and important
terms of this Agreement, and Grantee further agrees that should all or any part
or application of SECTION 4.2 be held or found invalid or unenforceable for any
reason whatsoever by a court of competent jurisdiction in an action between
Grantee and the Company (despite, and after application of, any applicable
rights to reformation that could add or renew enforceability), the Company shall
be entitled to receive from Grantee the cash equivalent of the Market Value of
all Shares paid to Grantee pursuant to the terms of this Agreement, which Market
Value shall be determined as of the date of payment to Grantee pursuant to
Section 4(a) of this Agreement. The return of consideration provided for in this
SECTION 8 is in addition to the remedies for breach provided for in SECTION 7.
 


 

ACCO Brands Stock Option Award Agreement - February __, 2013
 
11
 
 
